[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
CT Page 353
The plaintiff has moved for summary judgment in this foreclosure matter submitting copies of a note signed by the defendants; a mortgage deed signed by the defendants, assignments from the original lender to Midfirst Bank, an affidavit from a vice president of Midfirst attesting to nonpayment pursuant to the terms of the note and a debt of $141,249.10 as of November 11, 1999. The plaintiff has also submitted a memorandum of law.
The defendants have not filed a reply brief or otherwise disputed the allegations of the plaintiffs motion. By special defense they claim they are not personally obligated under the note as it was discharged in a Chapter 7 bankruptcy. Even assuming the discharge in bankruptcy for personal liability, this is an in rem action against the property. A valid lien that has not been disallowed or avoided survives the discharge of the underlying debt and is not affected by a discharge in bankruptcy.Shawmut Bank v. Brooks Development Corp., 46 Conn. App. 399, 410
(1997).
Pursuant to Practice Book § 17-49, the Court finds there is no genuine issue as to any material fact and orders that the Motion for Summary Judgment be granted.
Klaczak, J.